UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 Date of report:August 26, 2013 (Date of earliest event reported) E*TRADE FINANCIAL CORPORATION (Exact name of registrant as specified in charter) Delaware 1-11921 94-2844166 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1271 Avenue of the Americas, 14th Floor, New York, New York 10020 New York, New York 10022 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code:(646) 521-4300 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On August 26, 2013, E*TRADE Financial Corporation’s (the “Company”) Board of Directors (“the “Board”) expanded the number of members of the Board from ten to eleven and elected Mr. Richard J. Carbone to the Board, effective August 27, 2013 (the “Effective Date”).Mr. Carbone will stand for re-election at the next Annual Stockholders Meeting in 2014. Consistent with the Company’s non-employee director compensation policy, as of the Effective Date, the Board approved the payment of a pro-rata retainer to Mr. Carbone in the amount of $35,000 in cash; and a grant of restricted stock with a fair market value on the date of grant equal to $35,000, which will vest one-year from the grant date. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. E*TRADE FINANCIAL CORPORATION Dated:August 26, 2013 By: /s/Karl A. Roessner Name:Karl A. Roessner Title:Corporate Secretary
